Citation Nr: 1040482	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for a left 
hip disability (status post Jewett's nail pinning, fractured left 
femur with pain, left hip, thigh and knee). 

3.  Entitlement to a rating in excess of 10 percent for a right 
great toe disability (status post hallux limitus).

4.  Entitlement to a compensable rating for residuals of a stress 
fracture of the right second metatarsal. 

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. LS


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in December 2005 and October 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The Veteran testified before the RO's Decision Review Officer 
(DRO) in a hearing in March 2008.  A transcript of that testimony 
is associated with the claims file.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the RO in May 2010, but before the hearing she 
notified the RO in writing that she wanted her hearing to be 
cancelled and requested the Board to consider her claims based on 
the existing record.  She also submitted new documents, with a 
waiver of initial RO jurisdiction; the Board has accepted this 
additional evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800.

The Veteran's claims for service connection for an acquired 
psychiatric disorder and entitlement to a TDIU are addressed in 
the Remand that follows the Order section below.


FINDINGS OF FACT

1.  The Veteran's disability of the left hip and leg is 
manifested by marked hip disability with pain, but not by 
nonunion of the femur or by false joint.

2.  The Veteran's disabilities of the right great toe and right 
second metatarsal are currently compensated at the disability 
rating applicable for elective amputation of those appendages.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left 
hip and left leg disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2009).

2.  The criteria for a rating in excess of 10 percent for a right 
great toe disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5003, 5171, 5284 (2009).
 
3.  The criteria for a compensable rating for right second 
metatarsal disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5172, 5282 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to higher evaluations for her 
service-connected disabilities of the left hip and leg, right 
great toe and right second metatarsal.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required 
notice in a letter mailed in February 2007, prior to the October 
2007 rating decision on appeal.  In addition she was sent a 
letter in June 2008 advising her of the disability-rating and 
effective-date elements, as well elements required to support a 
claim for increased evaluation for her service-connected 
disability and of the respective duties of VA and the claimant in 
obtaining supporting evidence.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Federal Circuit Court recently vacated the 
Court's previous decision in Vazquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as to 
the increased rating claim when considering all of the VCAA 
letters provided.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of her claims.  In this regard, the 
Board notes that service treatment records (STRs) and service 
personnel records (SPRs) have been obtained, as well as post-
service treatment records from VA and private medical providers.  
In addition the Veteran was provided appropriate VA examinations 
addressing the periods of the claims decided herein.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities on appeal.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  

The Veteran's instant claim for increased rating was received in 
October 2006.  The Board has considered evidence of symptoms 
since October 2005, one year prior to receipt of the claim for 
increase.

 Evaluation of Left Hip and Leg Disability 

Fracture of the femur is rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (impairment of the femur), as 
follows.  A rating of 30 percent is assigned for malunion with 
marked knee or hip disability.  A rating of 60 percent is 
assigned for fracture of the surgical neck with false joint, or 
for fracture of the shaft or the anatomical neck with nonunion 
but without loose motion and with weight bearing preserved with 
aid of a brace.  A rating of 80 percent is assigned for fracture 
of the shaft or anatomical neck with nonunion with loose motion 
(spiral or oblique fracture).

Alternatively, rating in excess of 30 percent may be warranted 
with flail joint of the hip (80 percent under Diagnostic Code 
5254), or for limitation of flexion of the thigh to 10 degrees 
(40 percent under Diagnostic Code 5252).

Impairment of the thigh in terms of limitation of abduction, 
adduction or rotation is rated under the criteria of Diagnostic 
Code 5253, but that diagnostic code does not provide for a rating 
higher than 20 percent and would thus not be favorable to the 
Veteran.

Rating higher than 30 percent may be warranted under Diagnostic 
Code 5250 for ankylosis of the hip, but the Veteran's left hip is 
not ankylosed so that diagnostic code is not applicable.

The Board notes at the outset that the Veteran is separately 
compensated for surgical scar associated with the left hip 
fracture.  The rating for her scar is not on appeal before the 
Board and the scar will not be considered below.

The Veteran had a VA joints examination in October 2005 in which 
she complained of constant hip pain of 5/5 severity, sometimes 
increasing to 7/8 severity.  Treatment consistent of pain 
medication four times per day, physical therapy, transcutaneous 
electrical nerve stimulation (TENS) therapy, heat application and 
pillow between the knees at night.  She endorsed using orthotic 
shoe inserts, corrective shoes and a cane.  She asserted she 
could stand for 15-30 minutes and walk one-quarter mile.  The 
Veteran was observed to walk with antalgic gait; although a 
weight-bearing joint was affected there was no evidence of 
abnormal weight bearing.  Flexion was 0 to 120 degrees, with pain 
beginning at 115 degrees.  On repetitive use, flexion was reduced 
to 110 degrees due to pain.  The left leg was 1 cm. shorter than 
the right leg.  There was painful motion, tenderness and guarding 
of the left hip.   X-ray showed screw track in the left proximal 
femur related to previous hardware placement but no significant 
hip joint degenerative joint disease (DJD), fracture or 
dislocation.   In regard to activities of daily living (ADLs) the 
examiner opined that the left hip disorder would have severe 
effect on chores, shopping, exercise, sports, recreation and 
traveling; mild effect on bathing, dressing, toileting and 
grooming; and, no effect on feeding.

In November 2006 the Veteran presented to her VA physician 
complaining of increase in her chronic left leg pain during the 
last few months.  The pain appeared to be neuropathic.   The 
physician discussed various pain medication options.
 
The Veteran submitted a letter to VA in February 2007 asserting 
that because of her left hip and right foot disabilities she was 
unable to drive for any length of time. 

A February 2007 letter from Colleen Jensen states on the basis of 
an 8-year close friendship that the Veteran's left hip disability 
caused her to suffer tremendously standing, sitting and sleeping; 
she occasionally needs the help of a cane to be able to stand.

A February 2007 letter from Denise Guenette states she had been a 
good friend of the Veteran for 20 years, and she observed the 
Veteran's broken leg and foot had changed her life.  The Veteran 
could not maintain employment due to her need to lie down often.

A February 2007 letter from VA physician Mark Gilbert states the 
Veteran had been struggling for many years with left leg pain.  
She had consultations with neurology, orthopedics, psychiatry, 
podiatry and pain management.  She gradually had to decrease 
activities and was no unable to work due to the pain and 
disability, and was now on regular doses of prescription pain 
medication.
  
The Veteran had a VA examination of the joints in March 2007.  
The examiner reviewed the claims file and treatment records.  The 
Veteran subjectively complained of pain with prolonged sitting as 
well as any movement or ambulation.  She claimed to have 
excruciating pain even at rest, continuously at 8/10 level and 
increasing to 10/10 or 15/10 level; pain medications provided 
minimal relief.  She stated that pain made her family and social 
life very stressful and that she felt herself to be a burden to 
her family.  She also asserted she was unemployable because of 
her pain.  As in the previous examination she endorsed using 
orthotic soles, corrective footwear and a cane.  She stated she 
could stand for 15-30 minutes at a time but could walk only a few 
yards.  

On examination the Veteran evinced pain and guarding with all 
movements and was observed to limp to the left; she was unable to 
squat, duck walk or heel-and-toe walk.  Her range of flexion was 
0 to 90 degrees, with pain beginning at 70 degrees; with 
repetition flexion decreased to 60 degrees due to 
pain/fatigue/lack of endurance.  The left leg was 1 cm. shorter 
than the right leg.  The examiner noted the Veteran's range of 
motion testing was markedly decreased when compared to the 
examination in October 2005, perhaps because the present 
examination was being performed during a reported period of 
flare-up.  X-ray showed no changes since the study in October 
2005; i.e., no evidence of degenerative change in the hip.

The examiner summarized the Veteran's problem as left leg and 
left hip pain secondary to post-traumatic arthritis and post-
surgical residuals with continued muscle sprain/strain from 
discrepancy in her bilateral leg length and alteration in the 
musculoskeletal biomechanics and hip kinematics.  The examiner 
stated the disorder had no effect on feeding but severe effect on 
all other ADLs (chores, shopping, exercise, sports, recreation, 
traveling, bathing, dressing, toileting and grooming).  In regard 
to employment, the examiner stated the right foot and left leg 
and hip symptoms could definitely be impairing or impacting the 
Veteran's physical ability for meaningful employment needing 
ambulation or prolonged sitting down; sedentary employment seemed 
to be limited more by psychiatric issues including PTSD and 
depression related to chronic pain.    

In March 2008 the Veteran testified before the RO's DRO that her 
hip pain and weakness sometimes confines her to the couch or to 
her bed; she is able to rise only for brief periods.  

The Veteran's husband submitted a letter in March 2010 that 
asserts the Veteran spend most of her day lying down due to 
spasms in her leg; he had to assist  her running errands and for 
years she was unable to leave the house to shop for groceries.  
The Veteran had been unable to work full-time for many years; she 
was most recently employed as a certified health care aide for 
elderly women but she had to give up that position because she 
was informed that she would have to work full-time as a condition 
of keeping her certification. 

On review of the evidence above the Board acknowledges the 
Veteran has a severe disorder of the left hip and leg, as 
documented in her medical records and lay evidence.  However, 
there is no schedular basis for rating higher than the currently 
assigned 30 percent.

First, the Veteran does not have fracture of the surgical neck 
with false joint or nonunion of the hip, which are threshold 
criteria for rating higher than 30 percent under Diagnostic Code 
5255.  

Second, the Veteran's flexion of the left leg, even after 
allowing for pain and repetitive motion, was to 110 degrees in 
October 2005 and to 60 degrees in March 2007.  Under Diagnostic 
Code 5252, flexion in excess of 45 degrees is not compensable, 
and rating in excess of the currently-assigned 30 percent 
requires limitation of flexion to 10 degrees.  Thus, application 
of Diagnostic Code 5252 does not benefit the Veteran. 

VA must consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of range 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 
38 C.F.R. §§ 4.40 and 4.45.  However, the Veteran was able to 
achieve motion within the noncompensable range despite pain, 
fatigability, weakness or incoordination, so application of 
DeLuca does not show entitlement to higher rating for increased 
limitation of function.   

Third, the Veteran is not shown to have flail joint, which would 
entitle her to higher compensation under Diagnostic Code 5254, or 
ankylosis, which would entitle her to higher rating under 
Diagnostic Code 5250.  She has not had a hip replacement, which 
would enable the disability to be rated under the criteria of 
Diagnostic Code 5054. 

The Board notes that the Veteran's left leg is shorter than the 
right leg by 1 cm.  Shortened bones in the lower extremity are 
compensated under Diagnostic Code 5275, but compensable rating 
(10 percent) begins with shortening of at least 3.2 cm.

In sum, the disability picture presented by the Veteran's left 
hip disorder does not approximate the criteria for higher rating 
under any applicable diagnostic code.

 VA must consider all favorable lay evidence of record.  38 USCA 
§ 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board 
has accordingly considered the lay evidence offered by the 
Veteran, in the form of correspondence to VA and her testimony 
before the DRO, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, her 
husband and her acquaintances can certainly provide an eyewitness 
account of the Veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording 
the Veteran and her family and friends full competence and 
credibility, their evidence simply does not show entitlement to 
higher rating under any applicable diagnostic code.
 
Based on the evidence and analysis above the Board finds the 
criteria for a rating higher than 30 percent are not met.  
Accordingly, the claim must be denied.
 
Evaluation of Right Foot Disorders

The RO has rated the Veteran's right great toe disability under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other 
disorders of the foot) and has rated the disability of the second 
metatarsal under the criteria of Diagnostic Code 5282 (hammer 
toes).
 
The record reflects that hallux limitus, the underlying right 
great toe disability, is a trauma-induced arthritic disorder of 
the first metatarsophangeal joint.  See letter dated in July 1999 
by VA podiatrist Dr. James Kerr.  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, because there is no diagnostic 
code for limitation of motion of the toes, and the Veteran's 
great toe disability has been rated  under the criteria of 
Diagnostic Code 5284 (other foot disorders).  

Under Diagnostic Code 5282 (hammer toes), unilateral disorder 
without claw foot of all toes is rated as 10 percent disabling; 
disorder of a single toe is noncompensable.

Under Diagnostic Code 5284 (other foot disorders), a 10 percent 
rating is warranted for a moderate  disability, a 20 percent 
rating is warranted for moderately severe disability and 30 
percent rating is warranted for severe disability.  With actual 
loss of the foot, rate at 40 percent.

The terms "moderate," "moderately severe" and "severe" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the "amputation rule" the combined rating for 
disabilities of an extremity may not exceed the rating for the 
amputation at the elective level, were the amputation to be 
performed.  38 C.F.R. § 4.68.  In this case, per Diagnostic Code 
5151, amputation of the great toe is compensable at 10 percent 
without metatarsal involvement, and at 30 percent with metatarsal 
involvement.  Per Diagnostic Code 5172, amputation of any other 
toe without removal of the metatarsal head is not compensable.  

The Veteran submitted a letter to VA in February 2007 asserting 
that because of her left hip and right foot disabilities she was 
unable to drive for any length of time.  

The Veteran had a VA examination of the feet in March 2007.  The 
examiner reviewed the claims file and treatment records.  The 
Veteran reported excruciating right foot pain, continuously 7/10 
and increasing to 8/10 or 9/10, minimally relieved by medication.  
The Veteran endorsed wearing orthotic soles, corrective shoes and 
constantly relying on a cane.  She reported pain, stiffness and 
weakness standing, walking and while at rest.  She reported 
flare-ups weekly or more often, lasting 1-2 days and associated 
with any movement.  She stated she was unable to stand more than 
a few minutes or walk more than a few yards.

On examination the right great toe was painful with dorsiflexion 
and had limited motion to 10 degrees.  There was tenderness over 
the first and second metatarsals with weakness but no 
instability.  There was abnormal weight-bearing as evidenced by 
shoe wear and antalgic gait.  There was no evidence of malunion 
or nonunion of the tarsal or metatarsal bones.  There was a scar 
on the right great toe measuring up to 6 cm. with moderate 
tenderness (well-healed with no induration) secondary to left 
great toe operation in 1995 after active service.  X-ray of the 
right foot showed minimal hallux valgus deformity, moderately 
severe degenerative changes in the first metatarsophalangeal 
joint with narrowed joint space, no current fractures and 
otherwise unremarkable.  The examiner characterized the 
disability as right forefoot pain and metatarsalgia secondary to 
posttraumatic arthritis secondary to previous stress fracture and 
post-surgical residuals while on active duty.

As noted above in relation to evaluation of the left hip 
disability, the examiner stated the Veteran's right foot and left 
leg and hip symptoms could definitely be impairing or impacting 
her physical ability for meaningful employment needing ambulation 
or prolonged sitting down; sedentary employment seemed to be 
limited more by psychiatric issues including PTSD and depression 
related to chronic pain.  In terms of ADLs the examiner stated 
the disability has mild effect on feeding; severe effect on 
chores, bathing, dressing, toileting, grooming, and driving; and, 
prevents shopping, exercise, recreation and traveling.

A December 2008 letter from Dr. Kerr states the Veteran was being 
followed by the VA podiatry clinic for chronic painful feet 
secondary to bilateral hallux limitus deformity.  Despite 
surgical attempts at correction she continued to have pain and 
disability.  Her condition was complicated by chronic leg and hip 
pain that caused an antalgic gait, which severely limited her 
ability to walk or stand.  She was no longer able to work because 
of these conditions. 

On review of the evidence above, the Board finds the "amputation 
rule" applies to the great toe.  Although Diagnostic Code 5284 
provides for higher ratings for moderately severe or severe 
disability of the entire foot, the Veteran's great toe disability 
cannot be rated higher than 10 percent, the rating appropriate 
for amputation of that joint without metatarsal involvement.  
Rating of 30 percent under the amputation rule for amputation 
with metatarsal involvement is not applicable in this case 
because VA X-ray showed no malunion or nonunion of the metatarsal 
bones.

The Board notes that X-ray confirmed moderately severe 
degenerative disease of the first metatarsophalangeal joint.  
Painful motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under DC 5003, even though there is no actual 
limitation of motion; see VAOPGCPREC  09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
Although the great toe is not a "major joint" the VA examiner 
has described impairment in gait that affects the entire foot and 
thus approximates a major joint.  Thus, Lichtenfels applies, but 
the Veteran's currently-assigned 10 percent rating for the great 
toe satisfies the requirement therein.

In regard to the disability of the second metatarsal, the 
"amputation rule" makes disabilities of that toe 
noncompensable.  Further, there is no indication on X-ray of any 
current fracture or other disorder of the second toe.  Thus, 
while service connection has been essentially granted for 
residuals of a stress fracture to the second metatarsal during 
service, there is no clinical evidence of any current residuals 
of such fracture other than subjective tenderness to palpation, 
which is not compensable under the amputation rule.

The Board has considered the lay evidence offered by the Veteran, 
but finds nothing therein to justify an award in excess of that 
allowed under the amputation rule.

Based on the evidence and analysis above the Board finds the 
criteria for a rating higher than 10 percent for right great toe 
disability and compensable rating for right second metatarsal 
disability are not met.  Accordingly, the claims must be denied.
  
Extraschedular Evaluation

The Board has considered whether referral for extraschedular 
evaluation is warranted for the service-connected left hip and 
right foot disabilities on appeal.
 
Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms. If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran 
has not required frequent periods of hospitalization for her 
disabilities on appeal, and that the manifestations of those 
disabilities are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disabilities would be in excess of 
that contemplated by the schedular criteria, and referral of the 
case for extra- schedular consideration is not in order.


ORDER

Evaluation in excess of 30 percent for a left hip and leg 
disability is denied. 

Evaluation in excess of 10 percent for a right great toe 
disability is denied.

Compensable evaluation for stress fracture of the second 
metatarsal is denied.


REMAND

The Board finds that further development is required before the 
claims for service connection for an acquired psychiatric 
disorder and for entitlement to a TDIU can be adjudicated.

In regard to the claim for service connection for a psychiatric 
disorder, the Veteran asserts she has PTSD due to military sexual 
trauma (MST).  When the claimed PTSD stressor is physical or 
sexual assault in service, credible supporting evidence may 
consist of a medical opinion, based on review of the evidence, 
that the personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(emphasis added).  In this case, the file includes opinion by a 
VA social worker, endorsed by a VA psychiatrist, that the Veteran 
has PTSD due to MST, as well as another VA psychiatrist's 
diagnosis of PTSD/MST.  Those providers did not review the 
record, so their opinion does not constitute adequate stressor 
verification under the criteria of 38 C.F.R. § 3.304(f)(4).  
However, their opinions cannot be ignored, and further 
development is warranted.  

Under 38 C.F.R. § 3.304(f)(4), VA may submit evidence to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  The 
Board finds that, as the Veteran has not yet received a VA 
psychiatric examination in conjunction with her claim for service 
connection, she should be afforded an examination at this point 
to determine whether the cited assault occurred, and whether she 
has PTSD or any other current psychiatric disorder that was 
incurred in or aggravated by active service.

The October 2007 rating decision on appeal denied entitlement to 
a TDIU because the Veteran did not meet the schedular threshold 
requirement.  Resolution of her claim for service connection for 
an acquired psychiatric disorder, if favorable, could raise the 
Veteran to the requisite schedular level for consideration, so 
adjudication of the TDIU claim is deferred until the service 
connection claim is resolved.  

The Board also notes that the February 2007 notice letter 
erroneously informed the Veteran that she had to submit new and 
material evidence in support of her claim for a TDIU; she was not 
advised therein or thereafter of the elements required to show 
entitlement to a TDIU.  A TDIU claim is, in essence, a claim for 
an increased rating; Norris v. West, 12 Vet. App. 413, 420 
(1999).  There is accordingly no need for the Veteran to provide 
new and material evidence.  The AOJ should therefore provide the 
Veteran with corrective notice, to include the elements required 
to establish entitlement to a TDIU and extraschedular 
consideration under 38 C.F.R. § 4.16(b), and provide her an 
appropriate opportunity to respond before the claim is 
readjudicated.
 
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be provided with 
notice of the evidence required to 
establish entitlement to a TDIU, to 
include extraschedular compensation under 
38 C.F.R. § 4.16(b), and of the 
respective duties of VA and the claimant 
in obtaining such evidence.

The Veteran should thereafter be provided 
appropriate time in which to respond.

2.  The Veteran also should be afforded 
an examination by a psychiatrist or 
psychologist to determine the diagnosis 
and etiology any acquired psychiatric 
disorder.

The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether the Veteran experienced traumatic 
personal or sexual assault during active 
service, and if so whether she currently 
has PTSD or other acquired psychiatric 
disorder resulting from such trauma.

If the Veteran has any acquired 
psychiatric disorder other than PTSD, the 
examiner should state an opinion as to 
whether such disorder originated in 
active service or is due to active 
service.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
 
4.  Then, the RO or the AMC should 
readjudicate the issues of service 
connection for an acquired psychiatric 
disorder and entitlement to a TDIU.  If 
the Veteran does not meet the schedular 
threshold for TDIU under 38 C.F.R. 
§ 4.16(a) the RO or AMC should discuss 
whether extraschedular consideration 
under 38 C.F.R. § 4.16(b) is warranted.  

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and her representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 





The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


